Citation Nr: 0900659	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  95-27 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1969.  His service documentation and 201 personnel file 
reflect that his primary military occupational specialty 
(MOS) was as a boatswains mate in water transport; he was 
entitled to wear the Vietnam Service Medal for service aboard 
the USS TOM BIGBEE 
(ACG-11) with 8 months and 2 days of overseas service.  In 
his initial claim in 1969 he reported having been seen in 
Guam, Japan, and DaNang for his headaches and a head injury.  
He was born in 1949.

This matter was brought on appeal to the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, in which the RO declined to find 
that new and material evidence had been submitted to reopen 
previously denied claims of entitlement to service connection 
for psychophysiologic musculoskeletal reaction and a nervous 
disorder, and a May 1995 rating decision which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

The veteran provided testimony before a Hearing Officer at 
the New York RO in August 1995; a transcript is of record.  

In November 1998, the Board denied the veteran's claim of 
entitlement to service connection for a seizure disorder, and 
remanded the claims of service connection for PTSD and 
whether new and material evidence had been submitted to 
reopen claims of service connection for pyschophysiologic 
musculoskeletal reaction and a nervous disorder to the RO for 
readjudication, in light of recent changes in law and 
judicial precedent.

In July 2000, the veteran requested that his claims file be 
transferred to the VARO in Oakland, California, which is now 
the agency of original jurisdiction. 

At that time, the veteran was represented by Swords to 
Plowshares; in June 2003, the POA was revoked by the 
representative.  He is no longer represented by other than 
himself.

The Board again remanded the case in August 2003 on all the 
issues on the first page, above, for extensive, specific 
development.  All evidence reasonably available appears to 
now be associated with the file in multiple volumes in boxes.

In 2004, the veteran raised several other issues, including 
entitlement to service connection for diabetes mellitus and 
erectile dysfunction due to Agent Orange exposure; none of 
these has been perfected as part of the current appeal.


FINDINGS OF FACT

1.  In a November 1986 rating decision, the RO determined 
that new and material evidence had been submitted to reopen 
the earlier denied claim for service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches; that decision was not appealed, and became 
final.

2.  The additional evidence added to the record since the 
1986 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection, and does not raise a reasonable possibility of 
substantiating the claim.

3.  In a November 1986 rating decision, the RO denied service 
connection for a nervous disorder; that decision was not 
appealed, and became final.

4.  The additional evidence added to the record since that 
1986 decision, by itself and/or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection, and does not raise a reasonable possibility of 
substantiating the claim.

5.  While the veteran may have encountered stressful 
incidents during service, the competent and probative 
evidence of record preponderates against a finding that the 
veteran has PTSD which is associated with service.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 1986 
determination wherein service connection was denied by the RO 
for pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches, is not new and material, and the veteran's 
claim may not be reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2008).

2.  Evidence received since the final November 1986 
determination wherein service connection was denied by the RO 
for a nervous disorder, is not new and material, and the 
veteran's claim may not be reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2008).

3.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
which is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2008).  This notice must 
be provided prior to an initial decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

After the veteran filed his most recent claims, he thereafter 
received repeated notices which informed him of all pertinent 
requirements for supporting his claims.  As noted above, the 
case has been remanded by the Board, during which time 
further discussion took place as to what was required to 
support his claim.  He also received notice of the elements 
pertinent to the assignment of effective dates and disability 
ratings.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006).  The Board finds that the content of letters and 
other communications complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Any other defect with respect to timing was 
harmless error, including with respect to Dingess, as to 
which the RO provided notice in a December 2006 letter.  See 
Mayfield, supra.  He was advised of his opportunities to 
submit additional evidence, after which additional 
information was obtained and entered into the record.  The 
purpose behind the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of the current appeal.  It is not shown that 
there is any prejudice due to a lack of proper VA notice or 
assistance.  

Development has taken place in this case, and the veteran has 
demonstrated full knowledge of, and has acted upon the 
information and evidence required to substantiate the pending 
claim.  Related notification requirements have been 
fulfilled.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
again for yet more development as to the issue.  That action 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  New and Material Evidence for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

It is now well established that a lay person such as the 
veteran is not competent to opine on medical matters such as 
the diagnosis or etiology of medical disorders, and therefore 
the veteran's opinion that his disabilities are of service 
origin is entitled to minimal probative weight.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Even recent 
judicial refinements of that Espiritu premise would not 
benefit the veteran in this case, given the nature of the 
evidence of record herein.  See, e.g., Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (noting that lay statements 
may be competent to support a claim as to lay-observable 
events or lay-observable disability or symptoms).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify"). 

Also, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Following the point 
at which it is determined that all relevant evidence has been 
obtained, it is the Board's principal responsibility to 
assess the credibility, and therefore the probative value of 
the evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F. 3d 1369 (Fed. 
Cir. 2000).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

Service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102.  See 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from a disability was 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that prisoner of war 
experience "could have" precipitated disability found too 
speculative).  The Court has held that such statements 
indicate a possibility, but not a probability, of a nexus.  
See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(physician's comment couched in terms of "may or may not" 
was held to be speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (favorable evidence which does little 
more than suggest possibility of in-service causation is 
insufficient to establish service connection); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran "may" have had pertinent symptoms also implied 
"may or may not" and was deemed speculative).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

New and material evidence means evidence not previously 
submitted to agency decision makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  See Hodge v. West, 155 F.3d. 1356 
(Fed. Cir. 1998).  Evidence which is solely cumulative or 
repetitious in character will not serve as a basis for 
reconsideration of a previous decision.  The Hodge decision 
stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge, 
supra, at 1363.

The Board notes that, effective August 29, 2001, changes were 
made to 38 C.F.R. § 3.156(a), which defines new and material 
evidence.  The appellant's request to reopen his previously 
denied claims was filed in 1995.  To whatever extent the new 
regulation has changed the approach to developing evidence in 
claims, it has not modified the longstanding requirement that 
a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 
3.156(a).  If the Board determines that the evidence is new 
and material, the case is reopened and evaluated in light of 
all the evidence, both new and old.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present case, this means that the Board must look at all the 
evidence submitted since the last final adjudication which 
disallowed the veteran's claim.

With regard to each of the three pending appellate issues, 
the Board has reviewed all of the voluminous amounts of 
evidence in the appellant's claims file.  Although there is 
an obligation to provide adequate reasons or bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Pyschophysiologic musculoskeletal reaction,
manifested by tension headaches

The issue of entitlement to service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches, was initially addressed and denied by the 
Board in April 1970.  At that time, the evidence included in 
the veteran's service records was discussed in detail.  The 
Board specifically noted that he had manifested similar well 
documented symptoms prior to service, and that there had been 
no in-service increase in the pathology thereof.

The RO held that no new and material evidence had been 
submitted to reopen that claim in November 1986, after he had 
submitted clinical evidence of post-service care for similar 
complaints and manic-depressive illness with headaches in 
1984 and 1985.  It noted at that time that the issues were 
inter-related based on the pre-service information of record.  
He did not file a timely appeal.

He endeavored to reopen the claim again in 1993 with 
treatment records from 1993-1994.  The claim was denied by 
the VARO in January 1994.
 
Since then, pursuant to Board remands, additional VA clinical 
records have now been obtained from several venues 
nationwide, and are associated with the claims file in 
multiple volumes, in boxes. 

For instance, on a VA examination in April 1995, he was noted 
to continue to have tension headaches and seizures.  On 
outpatient records he has been seen for similar symptoms.  In 
September 2004, he had tension headaches which he said had 
started in service but which had gotten worse in the past 5 
years.  He was diagnosed with atypical psychosis, history of 
alcohol abuse, history of pancreatitis with sepsis and 
pneumonia, and hypertension.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is new, in that is it 
reflects ongoing symptoms at a time subsequent to that 
recorded in prior evidence of record, and thus is technically 
new.  However, it is not material, as it does not serve to 
associate the claimed disabilities with service.  The veteran 
has continued to reiterate the alleged association between 
the current symptoms and service, but he remains unqualified 
to render either a diagnosis or nexus opinions.  Accordingly, 
the additional evidence provided since the last final 
decision does not reopen the claim for service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).

Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  The evidence 
in that regard is not equivocal, and a reasonable doubt to be 
raised in his favor has not been raised.




IV.  Nervous disorder

The history of the issue discussed immediately above has 
been, in many aspects, interwoven with this issue all along.  
However, the RO initially denied the claim for service 
connection for a nervous disorder in November 1986.  At that 
time, of record were his service records as well as post-
service treatment in 1984 and 1985 for manic-depressive 
illness.  He did not file a timely appeal.

He endeavored to reopen the claim again in 1993 with 
treatment records for manic-depressive illness from 1993-
1994.  The claim was denied by the VARO in January 1994.

Since then, pursuant to Board remands, additional VA clinical 
records have now been obtained and are associated with the 
claims file in multiple volumes, in boxes.

On VA examination in April 1995, the Axis I diagnosis was 
drug and alcohol dependence, chronic, in remission, and 
depression, chronic.  He has been diagnosed with numerous 
mental health disabilities as will be discussed below, 
including on a VA examination in 2005.  However, none of 
those associated the nervousness as having a service origin.

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen as to this issue is new, 
in that it was for evaluation or care later than the earlier 
decision, but is it not both new and material, and does not 
serve to reopen the claim for service connection for a 
nervous disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, supra.  The evidence in that 
regard is not equivocal, and a reasonable doubt to be raised 
in his favor has not been raised.



V.  Post-traumatic stress disorder

The veteran filed his specific PTSD claim in the early 
1990's.  As noted above, he has previously filed claims with 
regard to other mental health questions, variously diagnosed.

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997). 

With respect to the second element, if the evidence shows 
that the veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the diagnostic criteria requiring that a 
person experienced, witnessed, or was confronted with a 
traumatic event which generated a response involving intense 
fear, helplessness, or horror, with the question of whether 
such claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals. See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).  Whether a veteran has submitted 
sufficient corroborative evidence of the claimed in-service 
stressors is a factual determination.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

In addition, special provisions apply to claims based on 
allegations of in-service, non-combat, personal assault:  If 
a post-traumatic stress disorder claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

Extensive clinical records are in the file reflecting that 
the veteran has been diagnosed with numerous mental health 
disabilities, including PTSD.  According to a VA examination 
in 2005, his diagnoses have included psychotic disorder, NOS 
(not otherwise specified); schizoaffective disorder versus 
schizophrenia, chronic undifferentiated type; depressive 
disorder; polysubstance abuse; alcohol dependence; 
personality disorder; and atypical psychosis.   

A joint statement was received from a VA social worker and a 
staff psychiatrist, dated in January 1995 to the effect that 
the veteran had been seen in their clinic for 2 years; he had 
given a history of experiencing racial injustice while 
onboard the USS TOM BIGBEE, citing many examples of behavior 
which precluded his staying longer in the service which had 
been his intention; and concluded that still, 25 years later, 
these episodes had considerable emotional meaning to him 
veteran and interfered with his functioning.  

Findings of an April 1995 VA examination did not include a 
diagnosis of PTSD.  The examiner opined that a diagnosis of 
PTSD could not be supported at that time because of the lack 
of traditional symptomatology as well as the lack of the 
expected combat experience.

Another joint statement is of record, dated in August 1995, 
from another social worker and a VA psychiatrist, noting his 
care there since late 1993; repeating his history; and 
identifying his difficult life, including many detailed 
purported stressors in service.  They noted a number of 
symptoms which could be considered reflective of PTSD and 
concluded that since service he had experienced chronic 
psychic pain, multiple symptoms of which could be classified 
as PTSD.

When seen by VA in 1998, he was felt to have polysubstance 
abuse and dependence and a depressive disorder (on Axis I); 
with a personality disorder with passive features (on Axis 
II).  He was then homeless.

In May 2000, on VA hospitalization he was diagnosed under 
Axis I as having alcohol dependence and psychotic disorder, 
NOS; Axis II was narcissistic traits.  He had purportedly 
been hearing voices for about 15 years (which would date that 
symptom to about 1985).  There was a long-standing history of 
substance abuse.  He said that his longest period of sobriety 
was from 1992-1997.

When seen by VA in mid-2002, he gave a history of racial and 
discriminatory abuse while in the service.  He reported that 
he had been diagnosed with PTSD some time before but he did 
not seem to fully understand that diagnosis.  On admission he 
was diagnosed as having psychosis, NOS; and PTSD, to be ruled 
out.

On several written statements and in his testimony, as well 
as on repeated VA examinations, the veteran has delineated 
his purported in-service stressors.  He has variously 
described his stressor events to include being the target of 
racist comments while on board a tanker in service.  He says 
he was one of only two African-American crewmembers and was 
the "only Black sailor aboard" when the ship reached the 
Republic of Vietnam.  The veteran reported an instance of a 
group (that included a 3rd class gunner's mate identified as 
"(redacted)" trying to force him to have sexual relations 
with a homosexual man on board.  He said he rejected that and 
got into a fight and, thereafter, he indicated that he was 
held by his feet over an oil tank and threatened with being 
thrown in.  He said he was unable to report the incident to 
officers because he was threatened with harm if he did that.  
Other aspects of this entire alleged racially-charged 
interchange and activities have been recited on various 
occasions and are of record.

Pursuant to the Board remand, additional searches were 
undertaken for materials to confirm the veteran's alleged 
stressors.  Multiple texts of Deck Logs from the USS TOM 
BIGBEE (ACG-11) are now of record, none of which confirms the 
specifics of the veteran's allegations.  In addition, a 
memorandum was been received in March 2007 from the Defense 
Personnel Records Image Retrieval System, to the effect that, 
after review of the command history and deck logs for the 
ship, they had concluded that none of these documents 
documented any incidents of harassment and discrimination 
aboard the ship from September to November 1968.

The entire report of the special VA examination undertaken in 
October 2005 is of record.  The examiner noted the veteran's 
history that his psychiatric problems "all began in 
service", and citing all of his in-service difficulties as 
well as post-service encounters with the law and other 
problems.  He was noted to have had multiple jailings and 
arrests involving fights, alcohol, polysubstance abuse and 
assaults.  The examiner concluded that his Axis I diagnosis 
was PTSD and depression secondary thereto, with alcohol abuse 
and dependence in remission; and psychotic disorder, NOS, 
manifested by auditory hallucinations.  He opined that it was 
clearly beyond his ability to verify the alleged stressors.  
However, based on his history of verbal and physical 
harassment as in-service stressors, he met the cited 
diagnoses. 

In this case, veteran's service medical and personnel files 
show that he was aboard a ship which tangentially was present 
in the waters of Vietnam.  However, he does not claim combat, 
and it is not claimed that his stressors are combat-related.  
The nature of the alleged stressors have been delineated over 
and over, both in communications from the veteran and in 
history he has given various examiners.  Numerous concerted 
attempts have been made to verify these, and no corroboration 
has been forthcoming from official or unofficial sources.  
That said, the Board is prepared to acknowledge that the 
circumstances of the veteran's service may well have included 
one or more of the incidents he alleges in some form or 
another.  Nonetheless, this is not the same as saying that 
they are such as to provide a basis for a diagnosis of PTSD 
for which service connection is now warranted.  It is also 
accurate to point out that the veteran's entire life, 
including the many years since service, appears to have 
involved life stressors, for which we extend our sympathy.

Moreover, although he has had some more recent post-service 
diagnoses of PTSD, multiple other diagnoses are more 
prevalent, e.g., depression, polysubstance and alcohol abuse, 
personality disorder, a psychosis with hallucinations that 
commenced years after service, etc., none of which is shown 
to be due to service.  The veteran has reiterated his alleged 
stressors.  Nonetheless, his current descriptions of those 
alleged stressor events are no less vague and/or any more 
verifiable or verified now than they were years ago when he 
first raised them as possibilities.  

Verification attempts have been made without positive 
results, and the veteran has been consistent but unhelpful in 
producing more details upon which a more productive search 
might be undertaken.  All in all, there is no affirmative 
obligation to further pursue what was already a fruitless 
search for verification of items which are not adequately 
specific or definitive as to be subject to documentary and 
factual verification.  See 38 C.F.R. § 3.303; Counts v. 
Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) (VA's duty to assist a claimant 
is not a license for a "fishing expedition").

Credible supporting evidence that the claimed in-service 
stressor occurred is one of the pivotal criteria for PTSD of 
service origin, pursuant to 38 C.F.R. § 3.304(f).  In any 
event, however, as noted above, where a claimed stressor is 
not related to combat, credible supporting evidence is 
required and the appellant's testimony, by itself, cannot 
establish the occurrence of a noncombat stressor.  And, while 
the requisite additional evidence may be obtained from 
sources other than the veteran's service records, this has 
not been forthcoming in this case, notwithstanding myriad 
attempts to secure same.  

In summary, while the veteran may or may not have a viable 
diagnosis of PTSD, there is no persuasive and credible 
supporting evidence that any claimed in-service stressor 
actually occurred to support such a diagnosis, or medical 
evidence of a link between current symptomatology and a 
verified stressor.  The most recent diagnosis of PTSD, just 
like those that came before, are all based on his history 
without verification, even of the type that is permitted when 
the alleged stressors are comparable to personal assault and 
involve events other than combat pursuant to the cited 
criteria.  And finally, the diagnoses of PTSD are solely 
based on his history, absent corroboration or verification of 
any kind.  

This is simply, in the aggregate, an inadequate, incredible 
and unpersuasive basis for a grant of service connection.  In 
this regard, there is no reasonable doubt raised which could 
be resolved in the veteran's favor.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for 
pyschophysiologic musculoskeletal reaction, manifested by 
tension headaches; the appeal is denied.

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a nervous 
disorder; the appeal is denied.

Service connection for post-traumatic stress disorder is 
denied. 



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


